ORDER
This case is hereby resubmitted effective December 10, 2001.
MEMORANDUM**
Job Kjell Hovik appeals the district court’s grant of summary judgment in favor of the Securities and Exchange Commission. Because the facts are known to the parties, we will not recite them in detail except as necessary. We affirm the district court’s decision.
Hovik argues that the amount of the district court’s disgorgement is not supported by the record. The uneontradicted declarations of Toshie Honda Connick and Lorraine Pearson support the court’s disgorgement calculation of $397,265.50 before interest. Hovik failed to contest those declarations in any way. He may not do so now for the first time. See, e.g., Palmer v. Internal Revenue Serv., 116 F.3d 1309, 1312-13 (9th Cir.1997).
Hovik next contends that the asset freeze to which he consented at the time of the permanent injunction is invalid because it extends to assets that have not been proven traceable to the fraudulent investment scheme. Hovik did not raise this argument before the district court and thus it is waived on appeal. See id.
Hovik’s final argument is that he was deprived of his due process rights by having been improperly induced to consent to the permanent injunction. Having failed to move for relief from the judgment in the district court under Fed.R.Civ.P. 60(b)(3), he is not permitted to raise the issue for the first time on appeal. See id. If Hovik felt the SEC made misrepresentations to him, he should have sought recourse from the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.